Motion Granted; Dismissed and Memorandum Opinion filed March 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00135-CV

                       MILDRED BROOME, Appellant
                                        V.

                 DOW CORNING CORPORATION, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                    Trial Court Cause No. 1992-25394IL

              MEMORANDUM                         OPINION
      This is an appeal from an order signed January 29, 2013. On March 5, 2013,
appellant filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.